DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 6/22/2021.  Claims 1-6 and 8-23 are pending where claims 1-6 and 8-23 were previously presented and claim 7 was cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al [US 6,516,314] in view of Singh et al [US 2005/0015436 A1].
With regard to claim 1, Birkler teaches a method for propagating changes to data records among components of a distributed system, the method comprising: detecting changes, generated by one or more source components of the distributed system, to data records stored by the one or more source components; storing backlog entries to at least one backlog only responsive to detecting the changes, each backlog entry including only a data record identifier that identifies a location of a changed data record stored by in the one or more source components and a time stamp indicating a time at which the backlog entry is being stored to the at least one backlog, wherein the backlog entry does not include contents of the changed data record (see col 5, lines 1-17; the devices can detect changes that occur to the data records in the source components where the UID identifies the location of the change in the database); 
and resolving the backlog entries by retrieving, from the respective identified locations in the one or more source components that is identified in the backlog entry, updated data of the respective changed data records (see col 7, 29-58; the system can resolve the backlog entries by retrieving the corresponding updated records).
Singh teaches a distributed computing system (see paragraph [0128] and [0050]; the system can perform replication in a distributed computing system).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Birkler to expand the scale of the devices used for change log replication as taught by Singh in order to adapt the usability of Birkler’s change log and counter technique for synchronization to a larger scale such as with database servers versus distributed devices of a user thus allowing these techniques to help database servers avoid costly re-transmissions of change logs during synchronizations when a transfer interrupt happens thus saving network bandwidth and also reducing the overall time to perform a synchronization between database servers by not having the database servers by removing costly comparisons between the databases to determine what has changed.
Birkler in view of Singh teach detecting changes, generated by one or more source components of the distributed computing system, to data records stored by the one or more source components (see Singh, paragraphs [0128] and [0050]; see Birkler, col 5, lines 1-17; col 4, lines 7-20; Birkler envisions their technique being used with other devices such as a distributed computing system as taught by Singh where the source components can detect the changes that occur).

With regard to claim 5, Birkler in view of Singh teach wherein backlog entries for changes generated by different source components are stored to separate respective backlogs (see Birkler, col 4, lines 38 through col 5, line 5; each device/different source component can have their own separate backlog/change log).

With regard to claim 6, Birkler in view of Singh teach storing, at least at one consumer consuming the backlog entries, a watermark which represents the backlog entry of a respective backlog that was last consumed by the at least one consumer (see Birkler, col 7, lines 4-13; the system can use a watermark to indicate the last entry that was consumed by the consumer).

With regard to claim 8, Birkler in view of Singh teach providing the updated data to at least one target component (see Birkler, col 7, lines 45-53; the system can retrieve the updated data and provide them to the target component).

With regard to claim 9, Birkler in view of Singh teach all the claim limitations of claims 1 and 8 as discussed above.
Singh additionally teaches wherein the updated data is selectively provided to one or more target components, among a plurality of target components, that are interested in the updated data (see paragraph [0061; the system can utilize a means for a main source to receive the updated data and then selectively provided to one or more target components based on particular criteria).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the distributed system’s change log replication system of Birkler in view of Singh by utilizing a particular server/device to receive the updated data and use membership/filter criteria to determine what data other distributed devices/servers would be interested in as additionally taught by Singh in order to reduce overall network bandwidth/congestion by not blindly sending every data to every device/server and let that server/device decide what it needs when an intermediary can determine what each destination/target component wants and only send that subset of data to each respective destination/target thus saving processing resources on those destination/target components from having to sort and determine what data to apply since the received subset of data has already been vetted and should be ready for immediate updating/processing.

With regard to claim 10, Birkler in view of Singh teach automatically ceasing resolving upon detection that the at least one target component is nonresponsive; and automatically resuming resolving upon detecting that the at least one target component is responsive again (see Birkler, col 7, lines 4-27; the system can detect that a target component is non-responsive, i.e. an interruption has occurred, and will stop/cease retrieving/resolving the updated data until a connection is reestablished and then allow the resolving to continue where it was left off prior to the interruption).

With regard to claim 11, Birkler in view of Singh teach wherein the at least one target component includes at least one of a search service, a recommendation service, and a statistics service (see Birkler, col 4, lines 38-46; the devices can include particular applications/services to allow a user to search/browse for particular information such as contacts).

With regard to claim 16, Birkler in view of Singh teach wherein detecting the changes includes at least one of: detecting activity in an operations log (oplog) of the one or more source components; detecting a hypertext transfer protocol (HTTP) post; or direct database access performed on the one or more source components (see Birkler, col 5, lines 1-16; the system can detect activity from the change log or operations log).

With regard to claim 17, Birkler in view of Singh teach wherein when two or more producers access the one or more source components to detect the changes to the data records stored by the one or more source components, different ones of the producers accessing the one or more source components using different respective access methods, the access methods being selected from a list including: detecting a hypertext transfer protocol (HTTP) post; detecting activity in an operations log (oplog); and direct database access of the source component (see Birkler, col 5, lines 1-30; the system can detect activity from the change log or operations log or direct access to the database; see Singh, paragraph [0135]; the system can utilize Internet-type protocols to access a database).



Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al [US 6,516,314] in view of Singh et al [US 2005/0015436 A1] in further view of Ramesh et al [US 20150026424 A1] and Ahn et al [US 2016/0162369 A1].
With regard to claim 2, Birkler in view of Singh teach all the claim limitations of claim 1 as discussed above.
Birkler in view of Singh do not appear to explicitly teach wherein at least two of the detected changes are made to the same data record, the method further comprising: removing at least one backlog entry corresponding to the at least two of the detected changes data record, based on at least one criterion, to deduplicate backlog entries that relate to the same data record, wherein the at least one criterion includes detection of an overload condition in at least one component of the distributed computing system.
Ramesh teaches wherein at least two of the detected changes are made to the same data record, the method further comprising: removing at least one backlog entry corresponding to the at least two of the detected changes data record, based on at least one criterion, to deduplicate backlog entries that relate to the same data record (see paragraphs [0051] and [0056]; the system can receive multiple changes to the same data record and be able to dedeuplicate the change log records based on some criterion such as back-up event or scheduled time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Birkler in view of Singh by incorporating log deduplication processes as taught by Ramesh in order to reduce log storage space as well as reduce the amount of data that needs to be sent over a network as well as processed/applied at the destination site by proactively removing redundant entries that are older than the newest entry/change thereby allowing the destination system to still receive the changed record without potentially having to receive the same record multiple times accounting for each change that was logged into the change log thereby also improving overall performance by reducing the overall time to perform the synchronization task by having less records to actually retrieve and process. 
Birkler in view of Singh in further view of Ramesh do not appear to explicitly teach wherein the at least one criterion includes detection of an overload condition in at least one component of the distributed computing system.
Ahn teaches wherein the at least one criterion includes detection of an overload condition in at least one component of the distributed computing system (see paragraphs [0307]-[0328]; the system can utilize various criteria to determine when to do a back-up/synchronization).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Birkler in view of Singh in further view of Ramesh by utilizing decisions based on various monitored back-up/synchronization criteria as taught by Ahn in order to not only detect load-balancing issues with respect to if it is a good time to perform replication/synchronization but also to know when the change log has reached an overloaded threshold and thus requires the replication to occur but to provide additional functionality to users of the system to be able to customize information management policies/settings thus allowing the client/user-administrators to dictate the best policies for replication that meet their respective needs instead of a rigid time-based only option.
Birkler in view of Singh in further view of Ramesh and Ahn teach removing at least one backlog entry corresponding to the at least two of the detected changes data record, based on at least one criterion, to deduplicate backlog entries that relate to the same data record, wherein the at least one criterion includes detection of an overload condition in at least one component of the distributed computing system (see Ahn, paragraphs [0307]-[0328]; Ramesh, paragraphs [0051] and [0056]; the system can utilize various criteria to determine when to do a back-up/synchronization where the initiation of a back-up/synchronization simultaneously triggers the deduplication process for the change log).

With regard to claim 3, Birkler in view of Singh in further view of Ramesh and Ahn teach wherein the at least one criterion further includes a storage size limit for the at least one backlog (see Ah, paragraphs [0327] and [0328]; the criterion can relate to a maximum storage size or storage size limit of the log file or backlog).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al [US 6,516,314] in view of Singh et al [US 2005/0015436 A1] in further view of Vhalos et al [US 2002/0133504 A1].
With regard to claim 4, Birkler in view of Singh teach all the claim limitations of claim 1 as discussed above.
Birkler in view of Singh do not appear to explicitly teach wherein backlog entries for different data types are stored to separate respective backlogs based on respective corresponding data record identifiers.
Vhalos teaches different data types for the different sources (see Figure 3a and paragraph [0068]; the different devices can be of different data types).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Birkler in view of Singh by allowing for the system to be a heterogeneous system as taught by Vhalos in order to increase the usability of the system to have means to accommodate different databases with different data types such that the system gives the flexibility to the users/administrators of the system to be able to use their desired database format types and thus not restricting their data preferences.
Birkler in view of Singh in further view of Vhalos teach wherein backlog entries for different data types are stored to separate respective backlogs based on respective corresponding data record identifiers (see Singh, paragraphs [0128] and [0050]; see Birkler, col 5, lines 1-17; col 4, lines 7-20; see Vhalos, Figure 3a and paragraph [0068]; Birkler envisions their technique being used with other devices such as a distributed computing system as taught by Singh where the source components can detect the changes that occur where Vhalos illustrates that the different devices can be of different data types where the combination illustrates that each device/server/database can have their own respective change log).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al [US 6,516,314] in view of Singh et al [US 2005/0015436 A1] in further view of Sprague et al [US 7,676,482].
With regard to claim 12, Birkler in view of Singh teach all the claim limitations of claim 1 as discussed above.
Birkler in view of Singh do not appear to explicitly teach detecting a change to a schema of a data record identified in one of the backlog entries; and notifying at least one target component that the schema has been modified for the data record.
Sprague teaches detecting a change to a schema of a data record identified in one of the backlog entries; and notifying at least one target component that the schema has been modified for the data record (see col 8, lines 24-33; the system can monitor when database schema changes occur and provide notification of those changes to other components).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Birkler in view of Singh by allowing means to determine schema changes and notify other systems as taught by Sprague in order to avoid any potential schema mismatches during later communications by allowing other systems with means to be notified of the schema changes and update their schema accordingly.



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Birkler et al [US 6,516,314] in view of Singh et al [US 2005/0015436 A1] in further view of Sprague et al [US 7,676,482] and Vhalos et al [US 2002/0133504 A1].
With regard to claim 13, Birkler in view of Singh in further view of Sprague teach all the claim limitations of claim 12 as discussed above.
Birkler in view of Singh in further view of Sprague responsive to detecting the change to the schema, refraining from providing the respective updated data to at least one of the at least one target component, responsive to detecting the change to the schema.
Vhalos teaches responsive to detecting the change to the schema, refraining from providing the respective updated data to at least one of the at least one target component, responsive to detecting the change to the schema (see paragraph [0046] and [0071]; when a schema change has occurred, the system can refrain from providing any other updates).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Birkler in view of Singh in further view of Sprague by detecting schema changes and pausing transmissions of data as taught by Vhalos in order to wait for any appropriate or necessary software updates so that the system can accurately handle and transfer that data to any respective destination.

With regard to claim 14, Birkler in view of Singh in further view of Sprague in further view of Vhalos teaches responsive to detecting the change to the schema, notifying at least one source component that the respective updated data will not be provided to at least one of the at least one target component, wherein the notifying includes providing a reason based on the change to the schema (see Vhalos, paragraph [0071]; the system can send an error or notification to a source component about why the data cannot be delivered).

With regard to claim 15, Birkler in view of Singh in further view of Sprague teach all the claim limitations of claim 12 as discussed above.
Birkler in view of Singh in further view of Sprague responsive to detecting the change to the schema, providing only a portion of the respective updated data that is unaffected by the detected change to the schema to the at least one target component.
Vhalos teaches responsive to detecting the change to the schema, providing only a portion of the respective updated data that is unaffected by the detected change to the schema to the at least one target component (see paragraphs [0074], [0082], [0046], and [0071]; when a schema change has occurred, the system can refrain from providing any other updates from that data source from which the schema changed; however, multiple different data repositories can exist at a source and particular data from particular data sources that are not affected by that schema change can still be responsive and provide information to users).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Birkler in view of Singh in further view of Sprague by detecting schema changes and pausing transmissions of data from that data source while virtualizing the data from the different data types into different virtualized repositories as taught by Vhalos in order to customize the underlying data and combine them in meaningful ways that allow users to directly interact with the particular data the users want without having to acquire and analyze all the data of every data source; thus helping to reduce the overall data that a user has to acquire and analyze.



Claims 18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al [US 2005/0015436 A1] in view of Birkler et al [US 6,516,314].
With regard to claim 18, Singh teaches a computer system comprising: at least one producer to interface with at least one source component of a distributed computing system and at least one consumer to resolve entries of interest therein by retrieving, from locations of changed data records in the at least one source component, current states of the changed data records (see paragraphs [0051], [0053], [0054], and [0060]; see Figure 1 and 7; the destination client can store changes to the source component where a producer/source server can resolve those entries of interest and retrieve the current states of the changed data records).
Singh teaches that differences/changes are determined and later that the systems have been synchronized but do not appear to explicitly teach memory to store at least one backlog; each producer configured to write, only in response to a change to a data record stored by the at least one source component with which the producer interfaces, a backlog entry to the at least one backlog, the backlog entry comprising only a data record identifier that identifies a location of the changed data record stored by the at least one source component and a time stamp indicating a time at which the backlog entry is being written to the at least one backlog, wherein the backlog entry does not include contents of the data record; and at least one consumer to interface with the at least one backlog and to resolve backlog entries of interest therein by retrieving, from locations of changed data records in the at least one source component that are identified in the at least one backlog, current states of the changed data records.
Birkler teaches memory to store at least one backlog (see Figure 2, change log 240); 
the backlog entry comprising only a data record identifier that identifies a location of the changed data record stored by the at least one source component and a time stamp indicating a time at which the backlog entry is being written to the at least one backlog, wherein the backlog entry does not include contents of the data record (see col 5, lines 1-17; the devices can detect changes that occur to the data records in the source components where the UID identifies the location of the change in the database);
to resolve backlog entries of interest therein by retrieving, from locations of changed data records in the at least one source component that are identified in the at least one backlog, current states of the changed data records (see col 7, 29-58; the system can resolve the backlog entries by retrieving the corresponding updated records).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change replication system of Singh by utilizing a change log with each source component to record the respective data changes as well as a change counter as taught by Birkler in order to allow the source systems that are making the changes be able to record the changes thus making it easier to synchronize by not having to compare the entire databases to determine differences but also utilize a change counter so that the connecting system can know what changes have already been synchronized/replicated/propagated thus simplifying the change process so that only those changes after the change counter should be propagated to the requesting system thereby making the difference determination process a simple look-up/search.
Singh in view of Birkler teach each producer configured to write, only in response to a change to a data record stored by the at least one source component with which the producer interfaces, a backlog entry to the at least one backlog (see Birkler, Figure 2 and col 5, lines 1-17; and see Singh, paragraph [0053]; the system allows for a process to write changes to a backlog/change log based on changes to data records on the source component/database), 
and at least one consumer to interface with the at least one backlog and to resolve backlog entries of interest therein by retrieving, from locations of changed data records in the at least one source component that are identified in the at least one backlog, current states of the changed data records (see Birkler, col 7, 29-58; see Singh, paragraphs [0053] and [0054]; the system can resolve the backlog entries by retrieving the corresponding updated records from the source component/destination database).

With regard to claim 20, Singh in view of Birkler teach wherein the computer system includes one backlog shared by a plurality of consumers associated with a plurality of respective target components of the distributed computing system (see Singh, Figure 1 and 7; the system can have multiple clients connect to the same client data store/database and multiple servers/consumers associated with other destinations/clients be able to connect to the same client), 
and each of the plurality of consumers is configured to resolve backlog entries of the shared backlog, and to pass the resolved backlog entries to the respective associated target component based on a filter, the filter being configured in accordance with interests of the target component (see Singh, paragraph [0055] and [0051]; the system can have multiple backlogs/change logs for each device/client/destination while also having means to resolve the backlog entries via a filter and propagate the appropriate updates to respective target components).

With regard to claim 21, Singh in view of Birkler teach wherein the target components associated with the plurality of consumers includes one or more of a search service, a notification service, a statistics service, and a recommendation service (see Birkler, col 4, lines 38-46; the devices can include particular applications/services to allow a user to search/browse for particular information such as contacts).

With regard to claim 23, Singh in view of Birkler teach wherein the computer system includes a plurality of backlogs, and wherein the at least one consumer is configured to resolve backlog entries of the plurality of backlogs and to provide the current states of the data records identified in the backlog entries to a target component (see Birkler, Figure 2 and Singh, paragraph [0055]; the system can have multiple backlogs/change logs for each device/client/destination while also having means to resolve the backlog entries and propagate the appropriate updates to respective target components).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al [US 2005/0015436 A1] in view of Birkler et al [US 6,516,314] in further view of Ramesh et al [US 20150026424 A1] and Ahn et al [US 2016/0162369 A1].
With regard to claim 19, Singh in view of Birkler teach all the claim limitations of claim 18 as discussed above.
Singh in view of Birkler do not appear to explicitly teach wherein the at least one backlog is configured to perform a deduplication operation, based on a load condition provided by at least one consumer in communication with the at least one backlog.
Ramesh teaches wherein the at least one backlog is configured to perform a deduplication operation (see paragraphs [0051] and [0056]; the system can receive multiple changes to the same data record and be able to dedeuplicate the change log records based on some criterion such as back-up event or scheduled time).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Singh in view of Birkler by incorporating log deduplication processes as taught by Ramesh in order to reduce log storage space as well as reduce the amount of data that needs to be sent over a network as well as processed/applied at the destination site by proactively removing redundant entries that are older than the newest entry/change thereby allowing the destination system to still receive the changed record without potentially having to receive the same record multiple times accounting for each change that was logged into the change log thereby also improving overall performance by reducing the overall time to perform the synchronization task by having less records to actually retrieve and process. 
Singh in view of Birkler in further view of Ramesh do not appear to explicitly teach based on a load condition provided by at least one consumer in communication with the at least one backlog.
Ahn teaches based on a load condition provided by at least one consumer in communication with the at least one backlog (see paragraphs [0303] and [0307]-[0328]; the system can utilize various criteria to determine when to do a back-up/synchronization; the criterion can relate to a maximum storage size or storage size limit of the log file or backlog).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Singh in view of Birkler in further view of Ramesh by utilizing decisions based on various monitored back-up/synchronization criteria as taught by Ahn in order to not only detect load-balancing issues with respect to if it is a good time to perform replication/synchronization but also to know when the change log has reached an overloaded threshold and thus requires the replication to occur but to provide additional functionality to users of the system to be able to customize information management policies/settings thus allowing the client/user-administrators to dictate the best policies for replication that meet their respective needs instead of a rigid time-based only option.
Singh in view of Birkler in further view of Ramesh and Ahn teach wherein the at least one backlog is configured to perform a deduplication operation, based on a load condition provided by at least one consumer in communication with the at least one backlog (see Ahn, paragraphs [0303] and [0307]-[0328]; Ramesh, paragraphs [0051] and [0056]; the system can utilize various criteria to determine when to do a back-up/synchronization where the initiation of a back-up/synchronization simultaneously triggers the deduplication process for the change log).



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al [US 2005/0015436 A1] in view of Birkler et al [US 6,516,314] in further view of Olivieri et al [US 2006/0155747 A1].
With regard to claim 22, Singh in view of Birkler teach all the claim limitations of claim 18 as discussed above.
Sing in view of Birkler do not appear to explicitly teach wherein the memory stores a plurality of backlogs for storing backlog entries of interest to a plurality of respective target components and one producer to write to the plurality of backlogs in accordance with the interests of the target components
Olivieri teach wherein the memory stores a plurality of backlogs (see paragraph [0007]; each database application is responsible for recording their own changes to a log and the distinct database applications do not have to share a single log).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the change log replication system of Singh in view of Birkler by allowing various applications to interact with a client/destination node where each distinct application can record their own changes to their own change log as taught by Olivieri in order to allow change logs to reflect the underlying application and respective database thereof so that any replication/synchronization for the device does can be granular at the application-level thus increasing network throughput by not overloading the network with needless data transfers by allowing the replication of only particular change logs for particular desired application’s database while not requiring the source or target system from having to perform filtering steps on a single change log for all the applications to derive the desired information.
Singh in view of Birkler in further view of Olivieri teach wherein the memory stores a plurality of backlogs for storing backlog entries of interest to a plurality of respective target components and one producer to write to the plurality of backlogs in accordance with the interests of the target components (see Birkler, Figure 2 and col 4, lines 38-41 and col 5, lines 1-17; see Olivieri, paragraph [0007]; each database application (phone books, calendars, et cetera) is responsible for recording their own changes to a log and the distinct database applications do not have to share a single log where the destination/client device/producer writes the changes to those logs; the respective logs being of interest for later synchronization to target components).

Response to Arguments
Applicant’s arguments (see the third paragraph on page 7 through the last paragraph on page 10) with respect to the rejection(s) of claim(s) under Liang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh and Birkler.  The applicant amended the claims to differentiate the claims from the previous cited prior art of record, in particular the Liang reference.  Further search was necessary based on applicant’s amendments and new references were found that, when combined, would appear to teach or suggest the claim limitations as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/5/2022